Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Franklin Chukuyem Ogi, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s finding that Ogi was not credible and that he failed to demonstrate extreme hardship so as to establish eligibility for special rule cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(2) (2012). Because Ogi raises no constitutional claims or questions of law, we lack jurisdiction to review the denial of relief. See 8 U.S.C. § 1252(a)(2)(B), (D) (2012); Jean v. Gonzales, 435 F.3d 475, 479-80 (4th Cir.2006). We accordingly dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.